Judgment for plaintiffs on agreed statement of facts, pursuant to stipula^'m. without costs, upon the ground that Elizabeth Foley was presumed to have died without heirs before the death of Edward Foley in November, 1912; that Edward Foley is presumed to have died without heirs in November, 1912, after the death of Elizabeth Foley; that Catherine Foley acquired a good and marketable title by reason of the failure of heirs of Elizabeth Foley and Edward Foley and by reason of the release of escheat under chapter 733 of the Laws of 1926; and as successors to the rights of Catherine Foley, the plaintiffs Elsie B. Rogers and Marion A. Somers, as sellers herein, can give to defendant a good and marketable title to the real property described in the contract of sale. Lazansky, P. J., Rich, Kapper, Seeger and Carswell. JJ., concur.